DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on May 25, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman, JR. et al. (US 2017/0311400).
With respect to claim 9, Newman discloses in figures 1 and 4 a light emitting diode (LED) power supply (100, e.g., LED driver), comprising: a frequency conversion circuit (110-130, e.g., formed as a frequency boosting circuit to converting a low to a high frequency thereof such that in paragraph 0031, e.g., “the full wave rectified voltage may be twice the normal line frequency” to be boosted by the RFI filter circuit 110), adapted to convert an external power line frequency signal (104, e.g., a power line signal) into a high-frequency signal (Vbus, e.g., a high power line frequency signal); and a power adjusting circuit (140 or 440, e.g., formed as a power adjusting circuit to drive an LED load 102 thereof), adapted to modulate the high frequency signal output by the frequency conversion circuit into a periodic sinusoidal counting signal (Vo, e.g., an output signal of an inverter Q410-Q412 thereof) according to a dimming signal input externally (172, e.g., a communication circuit providing a dimming signal to adjusting the brightness levels of the light source 102).

    PNG
    media_image1.png
    658
    976
    media_image1.png
    Greyscale

With respect to claim 10, Newman discloses in figure 4 that further comprising: a rectifier filter circuit (C416, 420, 424, L426 and C428, e.g., formed as an output rectifier filter circuit to drive the light source 102 or 402), adapted to, according to the periodic sinusoidal counting signal, generate a driving direct current (figure 6 shows a DC current or voltage to drive the light source thereof) which is used as a working current (IL)of an LED luminescent component (402).
With respect to claim 16, Newman discloses in figures 1 and 4 a light emitting diode (LED) luminaire, comprising an LED luminescent component (102 or 402, e.g., LED load), comprising: a frequency conversion circuit (110-130, e.g., formed as a frequency boosting circuit to converting a low to a high frequency thereof such that in paragraph 0031, e.g., “the full wave rectified voltage may be twice the normal line frequency” to be boosted by the RFI filter circuit 110), adapted to convert an external power line frequency signal (104, e.g., a power line signal) into a high-frequency signal (Vbus, e.g., a high power line frequency signal); a power adjusting circuit (140 or 440, e.g., formed as a power adjusting circuit to drive an LED load 102 thereof), adapted to modulate the high frequency signal output by the frequency conversion circuit into a periodic sinusoidal counting signal (Vo, e.g., an output signal of an inverter Q410-Q412 thereof) according to a dimming signal input externally (172, e.g., a communication circuit providing a dimming signal to adjusting the brightness levels of the light source 102); and a rectifier filter circuit (C416, 420, 424, L426 and C428, e.g., formed as an output rectifier filter circuit to drive the light source 102 or 402), adapted to, according to the periodic sinusoidal counting signal, generate a driving direct current (figure 6 shows a DC current or voltage to drive the light source thereof) for the LED luminescent component (see figure 4).
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 11 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 12-15 and 18-20 are also objected as being dependent upon objected claims 11 and 17, respectively).
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A power adjusting circuit, comprising … “a signal processing unit, adapted to determine a second number of pulses or square waves of the zero-crossing detection signal corresponding to an external input adjustment signal, according to a first number of pulses or square waves of the zero-crossing detection signal corresponding to a full-load operation of a functional device, wherein the first number is predetermined; a counting unit, adapted to generate a switch control signal according to the first number and the second number; and a switch unit, adapted to control an output of the high-frequency signal according to the switch control signal”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-8 would be allowable as being dependent on claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Xiong et al. – US 9,894,718
Prior art Raykhman et al. – US 2012/0217884
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 3, 2022